White, J. (dissenting). I
respectfully dissent. While not denominated as such, plaintiffs application was one for preaction disclosure under CPLR 3102 (c). In order to obtain this relief, it was incumbent upon plaintiff to demonstrate that she had a prima facie cause of action (see, Matter of Hughes v Witco Corp.-Chemprene Div., 175 AD2d 486, 487). The imposition of this burden upon plaintiff is particularly appropriate in light of the State’s interest in finalizing adoption proceedings so that the parties, and especially the child, can go forward with their lives secure in the certainty that their legal and familial status can no longer be disturbed (see, Matter of Robert O. v Russell K., 80 NY2d 254, 269 [Titone, J., concurring]; Matter of Sarah K., 66 NY2d 223, 234, cert denied sub nom. Kosher v Stamatis, 475 US 1108).
Thus, it was plaintiffs burden in this case to show that the child’s adoption should be abrogated because of fraud, newly discovered evidence or other sufficient cause (Domestic Relations Law § 114). Plaintiffs application before Supreme Court was predicated upon the exoneration of the neglect charge against her. In my view this factor standing alone did not satisfy her burden because the validity of an adoption must be *791determined in light of the facts and circumstances which existed at the time it was granted and not by subsequent events.
Further, the facts of this case reveal that in May 1991 plaintiff contacted defendant Otsego County Social Services Department and indicated that the child was having serious behavioral problems in her home which resulted in the child being removed from plaintiff’s home with her consent, and, upon the recommendation of a psychologist, being placed in another foster home where the child’s problems abated.
Considering the above circumstances which cast doubt upon plaintiff being considered a suitable adoptive parent for the child, her failure to establish a prima facie case pursuant to Domestic Relations Law § 114 and the fact that the preservation of a stable home environment is in the best interest of the child, plaintiff’s attempt to reopen the adoption should be precluded. Consequently, I would reverse Supreme Court’s order and deny the motion.
Ordered that the order is affirmed, with costs.